Exhibit 10.1

THIRD AMENDMENT AND CONSENT TO CREDIT AGREEMENT

This THIRD AMENDMENT AND CONSENT TO CREDIT AGREEMENT, dated as of December 3,
2008 (this “Amendment”), to the Credit Agreement referred to below, by and among
the lenders identified on the signature pages hereof (such lenders, together
with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
GoAmerica, Inc., a Delaware corporation (“Borrower”), the letter of credit
issuers thereto (the “L/C Issuers”), Churchill Financial LLC, as administrative
agent for the Lenders and the L/C Issuers (in such capacity, and together with
its successors and permitted assigns, the “Administrative Agent”) and Ableco
Finance LLC, as collateral agent for the Lenders and the L/C Issuers (in such
capacity, and together with its successors and permitted assigns, the
“Collateral Agent”, and together with the Administrative Agent, the “Agents”).

W I T N E S S E T H

WHEREAS, Borrower, Agents, the Lenders and L/C Issuers signatory thereto from
time to time are parties to that certain Credit Agreement, dated as of
January 10, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, Borrower has requested that Agents and Lenders consent to certain
actions to be taken by the Loan Parties that would otherwise be in violation of
the Credit Agreement;

WHEREAS, Agents and Required Lenders have agreed to provide such consents in the
manner, and on the terms and conditions, provided for herein; and

WHEREAS, Borrower has requested, and Agents and Required Lenders have agreed, to
amend the Credit Agreement in the manner, and on the terms and conditions,
provided for herein.

NOW THEREFORE, in consideration of the promises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Loan Parties, Agents and Lenders hereby agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein (including in the
Recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement.

2. Consent to Credit Agreement. Notwithstanding anything to the contrary
contained in the Credit Agreement or in any other Loan Document, including
Section 8.11 of the Credit Agreement, as of the Third Amendment Effective Date
(as defined below), Agents and Required Lenders hereby consent to the amendment
of each of Borrower’s, Hands On’s and GoAmerica Communications Corp.’s
(“GoAmerica Communications”) Constituent Documents to provide for the change of
each of their legal names to Purple Communications, Inc., Purple Language
Services Co. and Purple Relay Services Co., respectively; provided, that
Borrower gives Agents 15 days prior written notice of such legal name change and
delivers to the Agents

 

1



--------------------------------------------------------------------------------

all documents reasonably requested by the Agents to maintain the validity,
perfection and priority of the security interests granted to the Collateral
Agent pursuant to the Loan Documents. Upon the effective time of all such legal
name changes referred to in this paragraph 2 all references in the Credit
Agreement and any other Loan Document to (a) GoAmerica, Inc. shall thereafter be
“Purple Communications, Inc.”, (b) Hands On Video Relay Services, Inc. shall
thereafter be “Purple Language Services Co.” and (c) GoAmerica Communications
shall thereafter be “Purple Relay Services Co.”.

3. Amendments to Credit Agreement. The Credit Agreement is hereby amended as of
the Third Amendment Effective Date as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by:

(i) amending the definition of “Revolving Credit Commitment” by deleting
“$15,000,000” where it appears in the last sentence thereof and substituting in
lieu thereof “$13,000,000”.

(ii) adding the following new definition in the appropriate alphabetical order:

“‘Third Amendment Effective Date’ means December 3, 2008.”

(b) Section 2.11 of the Credit Agreement is hereby amended by adding a new
clause (d) following clause (c) therein as follows:

“(d) Borrower Buy-Back Fees. The Borrower shall pay to the Administrative Agent
for the ratable benefit of the Lenders (in accordance with their Pro Rata Shares
of the Facilities) a fee equal to 3.00% of the amount of each Restricted Payment
made pursuant to Section 8.5(e), which fee shall be fully earned on the date
such Restricted Payment is made and shall be due and payable on the earlier of
(i) ten (10) Business Days after the last day of each calendar quarter during
which such Restricted Payment is made, and (ii) the date on which the
Obligations become due and payable pursuant to Section 9.2.”

(c) Section 6.1 of the Credit Agreement is hereby amended by adding a new clause
(n) following clause (m) therein as follows:

“(n) Restricted Payments. Within ten (10) Business Days (i) after the end of
each calendar quarter, so long as a Restricted Payment pursuant to Section 8.5
was made during such calendar quarter, a written report which sets forth the
aggregate amount of the Restricted Payments made pursuant to Section 8.5(e) for
such calendar quarter and (ii) after a request by any Agent, such other
information with respect to clause (i) above as such Agent may reasonably
request from time to time.”

 

2



--------------------------------------------------------------------------------

(d) Section 8.5 of the Credit Agreement is hereby amended by deleting “and”
where it appears at the end of clause (d) thereof, by renumbering clause (e) as
clause (f) and by adding new clause (e) following clause (d) thereof as follows:

“(e) for the period commencing on the Third Amendment Effective Date and ending
on December 31, 2009, the redemption, purchase or other acquisition or
retirement for value by Borrower of its common Stock from any Person (which is
not an Affiliate of any Credit Party) for aggregate cash consideration in an
amount not to exceed $1,000,000; provided, however, that no Default or Event of
Default is then continuing or would result therefrom; and”

(e) Schedule I of the Credit Agreement is hereby amended by deleting such
Schedule I in its entirety and substituting in lieu thereof new Schedule I
attached hereto as Exhibit A.

4. Remedies. This Amendment shall constitute a Loan Document. The breach by any
Loan Party of any covenant or agreement in this Amendment (including Section 2
hereof) shall constitute an immediate Event of Default hereunder and under the
other applicable Loan Documents.

5. Representations and Warranties. To induce Agents and Required Lenders to
enter into this Amendment, the Borrower (and, to the extent set forth in any
other Loan Document, each other Loan Party) hereby jointly and severally
represents and warrants that:

(a) The execution, delivery and performance by each Loan Party of this Amendment
and the performance of the Credit Agreement as amended by this Amendment (the
“Amended Credit Agreement”) (i) are within such Loan Party’s corporate or
similar powers and, at the time of execution thereof, have been duly authorized
by all necessary corporate and similar action (including, if applicable, consent
of the holders of its Securities), (ii) do not (A) contravene such Loan Party’s
Constituent Documents, (B) violate any material Requirement of Law in any
material respect, (C) in any material respect, conflict with, contravene,
constitute a default or breach under any material Contractual Obligation of any
Loan Party or any of its Subsidiaries, or result in or permit the termination or
acceleration of any such material Contractual Obligation, or (D) result in the
imposition of any Lien (other than a Permitted Lien) upon any property of any
Loan Party or any of its Subsidiaries and (iii) do not require any Permit of, or
filing with, any Governmental Authority or any consent of, or notice to, any
Person.

(b) From and after its delivery to the Administrative Agent, this Amendment has
been duly executed and delivered to the other parties hereto by each Loan Party
party hereto and this Amendment and the Amended Credit Agreement is the legal,
valid and binding obligation of such Loan Party and is enforceable against such
Loan Party in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or by general equitable principles
relating to enforceability.

(c) No Default or Event of Default has occurred and is continuing after giving
effect to this Amendment.

 

3



--------------------------------------------------------------------------------

(d) No action, claim or proceeding is now pending or, to the knowledge of any
Loan Party, threatened against any Loan Party, at law, in equity or otherwise,
before any court, board, commission, agency or instrumentality of any federal,
state, or local government or of any agency or subdivision thereof, or before
any arbitrator or panel of arbitrators, which (i) challenges any Loan Party’s
right, power, or competence to enter into this Amendment or perform any of its
obligations under this Amendment, the Amended Credit Agreement or any other Loan
Document, or the validity or enforceability of this Amendment, the Amended
Credit Agreement or any other Loan Document or any action taken under this
Amendment, the Amended Credit Agreement or any other Loan Document or (ii) if
determined adversely, is reasonably likely to have or result in a Material
Adverse Effect.

(e) After giving effect to this Amendment, the representations and warranties of
Borrower and the other Loan Parties contained in the Amended Credit Agreement
and each other Loan Document are true and correct in all material respects
(provided, that if any representation or warranty is by its terms qualified by
concepts of materiality, such representation shall be true and correct in all
respects) on and as of the Third Amendment Effective Date hereof with the same
effect as if such representations and warranties had been made on and as of such
date, except that any such representation or warranty which is expressly made
only as of a specified date need be true only as of such date.

(f) Set forth on Schedule 1 attached hereto is a complete and accurate list of
all bank, deposit, securities, commodities or other accounts maintained by any
Loan Party as of the Third Amendment Effective Date, and such Schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefore.

(g) Except as otherwise set forth on Schedule 2 attached hereto, the name
changes contemplated by Section 2 of this Amendment, and the contemplated
mergers of the Subsidiaries of Hands On with and into Hands On and the
contemplated mergers of the Subsidiaries of GoAmerica Communications with and
into GoAmerica Communications, do not (A) violate any material Requirement of
Law in any material respect, (B) in any material respect, conflict with,
contravene, constitute a default or breach under any material Contractual
Obligation of any Loan Party or any of its Subsidiaries, or result in or permit
the termination or acceleration of any such material Contractual Obligation,
(C) result in the imposition of any Lien (other than a Permitted Lien) upon any
property of any Loan Party or any of its Subsidiaries or (D) require any Permit
of, or filing with, any Governmental Authority or any consent of, or notice to,
any Person.

6. Covenants. To induce Agents and Required Lenders to enter into this
Amendment, the Borrower (and, to the extent set forth in any other Loan
Document, each other Loan Party) hereby jointly and severally covenant and agree
that:

(a) Within five (5) Business Days after Borrower’s receipt of file-stamped
copies of any filings related to the legal name change of Borrower, Hands On and
GoAmerica Communications, Borrower shall deliver to the Agents copies of all
documents (including, without limitation, any amendments to the Constituent
Documents of Borrower, Hands On and GoAmerica Communications).

 

4



--------------------------------------------------------------------------------

(b) No later than December 12, 2008, each Loan Party shall deliver to the Agents
Control Agreements for each of the accounts set forth on clause (b) of Schedule
1 attached hereto (other than Control Agreements for employee wage and benefit
payment accounts for the benefit of the Group Members’ salaried employees and
withholding taxes and other fiduciary accounts), each duly executed by, in
addition to the applicable Loan Party, Bank of America, N.A. (or an Affiliate).

(c) No later than June 30, 2009, the Group Members shall cause the bank,
deposit, securities, commodities or other accounts set forth on clause (c) of
Schedule 1 to be closed and shall deliver to the Agents evidence of the same in
form and substance reasonably satisfactory to the Agents.

(d) The Group Members shall use commercially reasonable efforts to obtain the
amendments or consents, or provide the notices, in each case, required by each
applicable Requirement of Law, Contractual Obligation or Permit set forth on
Schedule 2 attached hereto in connection with the name changes contemplated by
Section 2 of this Amendment or the contemplated mergers of the Subsidiaries of
Hands On with and into Hands On and the contemplated mergers of the Subsidiaries
of GoAmerica Communications with and into GoAmerica Communications upon the
earlier of (i) the date expressly required by such Requirement of Law,
Contractual Obligation or Permit and (ii) March 31, 2009.

7. No Amendments/Waivers. The Credit Agreement and the other Loan Documents
shall continue to be in full force and effect in accordance with their
respective terms and, except as expressly provided herein, shall be unmodified.
In addition, except as expressly provided herein, this Amendment shall not be
deemed an amendment, consent or waiver of any term or condition of any Loan
Document or a forbearance by Agents or Lenders with respect to any right or
remedy which Agents or Lenders may now or in the future have under the Loan
Documents, at law or in equity or otherwise or be deemed to prejudice any rights
or remedies which Agents or Lenders may now have or may have in the future under
or in connection with any Loan Document or under or in connection with any
Default or Event of Default which may now exist or which may occur after the
date hereof.

8. Outstanding Indebtedness; Waiver of Claims. The Borrower and the other Loan
Parties hereby acknowledge and agree that as of the date first written above
(i) the aggregate amount of Revolving Loan is $0.00 and (ii) the aggregate
amount of Term Loans is $39,700,000, and that, as of the Third Amendment
Effective Date, such principal amounts are payable pursuant to the Credit
Agreement without defense, offset, withholding, counterclaim or deduction of any
kind.

9. Expenses. Each of Borrower and each other Loan Party hereby reconfirms its
respective obligations pursuant to Section 11.3 of the Credit Agreement and to
pay and reimburse Agents, for all reasonable costs and expenses (including,
without limitation, reasonable fees of one legal counsel) incurred in connection
with the negotiation, preparation, execution and delivery of this Amendment and
all other documents and instruments delivered in connection herewith.

 

5



--------------------------------------------------------------------------------

10. Affirmation of Existing Loan Documents. After giving effect to this
Amendment, each Loan Party (a) confirms and agrees that its obligations under
each of the Loan Documents to which it is a party shall continue without any
diminution thereof and shall remain in full force and effect on and after the
date hereof, and (b) confirms and agrees that the Liens granted pursuant to the
Collateral documents to which it is a party shall continue without any
diminution thereof and shall remain in full force and effect on and after the
date hereof.

11. Effectiveness. This Amendment shall become effective as of December 3, 2008
(the “Third Amendment Effective Date”) only upon satisfaction in full in the
judgment of Agents of each of the following conditions on or prior to the date
hereof.

(a) Amendment. Agents shall have received four (4) copies of this Amendment duly
executed and delivered by Agents, the Required Lenders and Borrower.

(b) Payment of Fees and Expenses. Borrower shall have paid all costs, fees and
expenses owing in connection with this Amendment and the other Loan Documents
and due to Agents (including, without limitation, reasonable legal fees and
expenses of one legal counsel).

12. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

GOAMERICA, INC., as Borrower By:     Name: Daniel R. Luis Title: Chief Executive
Officer

 

7



--------------------------------------------------------------------------------

AGENTS AND LENDERS: CHURCHILL FINANCIAL LLC, as Administrative Agent By:    
Name: Title: CHURCHILL FINANCIAL CAYMAN LTD., as Lender By: Churchill Financial
LLC, as its Collateral Manager By:     Name: Title:

 

8



--------------------------------------------------------------------------------

ABLECO FINANCE LLC, as Collateral Agent and Lender By:     Name: Title:

 

9